IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jackson Township Supervisors            :
                                        :
             v.                         :   No. 1942 C.D. 2016
                                        :   Submitted: November 14, 2017
Estate of Catherine Gresh,              :
Dennis Gresh, Administrator,            :
                         Appellant      :


BEFORE:      HONORABLE ROBERT SIMPSON, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE DAN PELLEGRINI, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                        FILED: December 12, 2017

             The Estate of Catherine Gresh, Dennis Gresh, Administrator (Gresh),
appeals from an order of the Court of Common Pleas of Cambria County (trial court)
that found Gresh in contempt of court and sentenced him to 60 days in county jail,
which would be Gresh’s second period of confinement in this long-running
controversy dating to 2011. The trial court’s order stayed the 60-day jail sentence
to allow Gresh to satisfy several purge conditions and scheduled a subsequent
hearing to determine if Gresh did so. Upon review, we quash Gresh’s appeal as
interlocutory.


                                 I. Background
             This case was previously before this Court in 2015. See Jackson Twp.
Supervisors v. Estate of Gresh (Pa. Cmwlth., No. 1970 C.D. 2014, filed July 9,
2015), 2015 WL 5457012 (unreported) (Gresh I). In Gresh I, we explained that
Gresh is the administrator of his mother’s estate, which includes 2.5 acres of land
(property) in Jackson Township’s (Township) agricultural district.


             In 2011, the Township filed a complaint seeking an injunction against
Gresh for alleged violations of various Township ordinances governing storage and
disposal of solid waste, prohibitions on maintaining nuisances, and zoning.
Specifically, the Township alleged the property contains the following offending
items: business storage or warehousing of equipment; a partially collapsed
residence; unregistered and uninspected motor vehicles in various states of disrepair;
scrap metal; lumber; restaurant equipment and other junk; and, a temporary storage
building. The Township described the property as an unlicensed junkyard and a
nuisance.


             After an evidentiary hearing and a site view, the trial court issued an
order in August 2011 directing Gresh to comply with the ordinances and remove the
offending items from the property by October 2011. When Gresh did not comply,
the Township filed a contempt petition in November 2011. After a hearing, the trial
court found Gresh in contempt, but it imposed no penalty based on the fact that Gresh
made some progress to comply. The trial court allowed Gresh to purge himself of
the contempt by completing his efforts to comply with the trial court’s order.


             In late-December 2011, the Township filed a second petition for
contempt. After an evidentiary hearing in January 2012, the trial court determined
Gresh did not purge himself of contempt, and it sentenced him to a week in county
jail.   The trial court deferred the sentence pending a view of the property.



                                          2
Additionally, the trial court ordered Gresh to: properly dispose of certain vehicles
on the property; move other vehicles 30 feet away from the road; and, provide titles
and current registrations for the vehicles.


             In September 2012, the trial court held a status of contempt hearing to
determine whether Gresh made any compliance progress. Gresh did not appear. The
trial court issued a bench warrant for his arrest. Authorities apprehended Gresh in
June 2014. The trial court held a hearing in July 2014, following which Gresh was
found to have served his sentence imposed in January 2012. Gresh was ordered to
come into compliance with the trial court’s prior order by July 31, 2014 to avoid
further contempt proceedings.


             In September 2014, the trial court held a contempt hearing. At the
hearing, counsel for the parties argued their positions. Gresh offered to present
evidence to show compliance efforts. More particularly, he attempted to show
registrations for the vehicles on the property, construction of a storage building on
the property, and a building permit application to construct another storage structure
on the property. However, the trial court did not receive any sworn testimony or
evidence. Counsel for the Township disputed full compliance, but attested that
Gresh made significant progress. Upon conclusion of the hearing, the trial court
entered a contempt order. Gresh appealed to this Court.


             On appeal, in Gresh I, this Court determined that the trial court entered
its contempt finding after hearing oral argument, without affording Gresh the
opportunity to testify and present other evidence. Further, the trial court did not



                                              3
make any factual findings in support of its order or otherwise identify Gresh’s
contemptuous conduct. We held the trial court abused its discretion by finding Gresh
in contempt without first holding an evidentiary hearing. Thus, we vacated the trial
court’s determination of civil contempt and remanded for an evidentiary hearing and
a decision that contained findings of fact. See Gresh I.


             On remand, the trial court held evidentiary hearings in September 2015
and February 2016. At these hearings, the Township presented evidence that: Gresh
continued to store unregistered vehicles on the property; Gresh continued to store
junked vehicles and parts on the property; Gresh stored lawnmowers and other items
in the open, underneath a tractor-trailer; a refrigerator trailer that Gresh indicated in
a 2014 conference would be removed was still present and used as storage; permits
were issued to Gresh to construct storage sheds and fencing; one unapproved shed
was built too close to the road; a section of fencing was installed along the road;
items could be seen sticking out above the fence; bottles, cans and other refuse were
accumulating on the property; and, vehicles (refrigerator trailer, moss covered
camper, several pickup trucks, and a van) were stored closer to the road than
permitted by Section 506 of the Township Ordinance. The Township submitted
photographs to show each of these alleged violations.


             For his part, Gresh testified: he occasionally lives at the residence on
the property; he uses the property to store items for a food concession business he
operates with his daughter who lives in West Virginia; he uses one white trailer in
that business; and, the refrigerator trailer was not moved in two years since he moved




                                           4
it further from the road.    Gresh provided West Virginia registrations for the
refrigerator trailer, camper, orange van, red van, and various other vehicles.


             Ultimately, the trial court entered an order: finding Gresh in contempt
for failing to comply with the trial court’s prior orders directing the cleanup of the
property; setting purge conditions; and, imposing a 60-day jail sentence that was
stayed to afford Gresh an opportunity to purge the contempt. The trial court’s order
set forth the following purge conditions:

             1) Any items stored on the property must be stored in
             permanent structures. No items may be stored in
             temporary structures such as tents or in mobile structures
             such as tractor-trailers, vans, or other motor vehicles.

             2) [Gresh] shall obtain any necessary permits for the
             construction of permanent storage sheds or installation of
             fencing and comply with all applicable building codes.

             3) [Gresh] shall remove from the property:

                   i. The refrigerator tractor-trailer.

                   ii. Any tractor-trailer, tent, or other temporary
                   structure or vehicle being used for storage.

                   iii. Any vehicle or tractor-trailer that is not regularly
                   used including the red van, the orange van, and the
                   camper/recreational vehicle. Any vehicles that
                   remain must be regularly used, have the registration
                   kept with the vehicle for immediate inspection, and
                   comply with [Vehicle Code] requirements for
                   registration. See, 75 Pa. C.S. §§ 1301, 1303.

                   iv. All garbage including bottles, cans, and other
                   refuse.




                                            5
                    v. All discarded, abandoned, junked, or wrecked
                    vehicles and any parts thereof.

             4) [Gresh] shall fully comply with all [Township]
             Ordinances and specifically but not limited to [Township]
             Ordinances Numbers 12 (related to Junkyards), 87 (related
             to Solid Waste), and 118 sections 504 and 506.

Tr. Ct. Order 11/1/16, at 1-2. The trial court also scheduled a hearing for January
18, 2017 to determine if Gresh purged himself of the contempt.


             Gresh appealed to this Court, and the trial court directed him to file a
concise statement of errors complained of on appeal, which he did.


             The trial court subsequently issued an opinion pursuant to Pa. R.A.P.
1925(a). Before addressing Gresh’s substantive claims, the trial court stated, it had
to address two procedural issues: (1) whether its finding of contempt constituted
civil or criminal contempt; and, (2) whether the order appealed from was a final,
appealable order.


             Because resolution of the type of contempt was necessary before it
could be ascertained whether its order was final, the trial court explained, it would
address that issue first. To that end, the determination of whether a particular order
contemplates civil or criminal contempt is critical, as each classification confers
distinct procedural rights on a defendant. Kramer v. Kelly, 401 A.2d 799 (Pa. Super.
1979). There is nothing inherent to a contemptuous act or refusal to act that classifies
the act itself as “criminal” or “civil.” Diamond v. Diamond, 715 A.2d 1190, 1194
(Pa. Super. 1998). The distinction between criminal and civil contempt is rather a
distinction between two permissible judicial responses to contumacious behavior.

                                           6
Id. These judicial responses are classified according to the dominant purpose of the
court. Id.


              Thus, if the dominant purpose is to vindicate the dignity and authority
of the court and to protect the interests of the general public, it is a proceeding for
criminal contempt. Knaus v. Knaus, 127 A.2d 669 (Pa. 1956). However, where the
act of contempt complained of is the refusal to do or refrain from doing some act
ordered or prohibited primarily for the benefit of a private party, proceedings to
enforce compliance with the decree of the court are civil in nature. Id. The purpose
of a civil contempt proceeding is remedial. Id. Judicial sanctions are employed to
coerce a defendant into compliance with the court’s order, and in some instances, to
compensate the complainant for losses sustained. Id. Further,

                     [t]he factors generally said to point to a civil
              contempt are these: (1) Where the complainant is a private
              person as opposed to the government or a governmental
              agency; (2) where the proceeding is entitled in the original
              injunction action and filed as a continuation thereof as
              opposed to a separate and independent action; (3) where
              holding the defendant in contempt affords relief to a
              private party; (4) where the relief requested is primarily
              for the benefit of the complainant; and (5) where the acts
              of contempt complained of are primarily civil in character
              and do not of themselves constitute crimes or conduct by
              the defendant so contumelious that the court is impelled to
              act on its own motion.

Id. at 673.


              The trial court stated that consideration of these factors led to a
conclusion that its order was a finding of civil contempt. The trial court explained
that, while the action was filed in the name of the municipality to the benefit of all


                                           7
residents, it was initiated as an original action for injunctive relief, and Gresh’s acts
of contempt were not criminal in nature. Moreover, it was clear from the record that
the trial court’s dominant purpose was to coerce Gresh into compliance with the
prior orders entered here as well as the Township ordinances rather than to vindicate
the dignity and authority of the court. The trial court stated this conclusion was
supported by this Court’s decision in Gresh I, which indicted that a prior order of
contempt here was a finding of civil contempt. See also W. Pittston Borough v. LIW
Investments, Inc., 119 A.3d 415 (Pa. Cmwlth. 2015); Borough of Slatington v.
Ziegler, 890 A.2d 8 (Pa. Cmwlth. 2005).


             To sustain a finding of civil contempt, a complainant must prove certain
distinct elements: (1) that the contemnor had notice of the specific order or decree
that he is alleged to have disobeyed; (2) that the act constituting the contemnor’s
violation was volitional; and, (3) that the contemnor acted with wrongful intent.
Lachat v. Hinchcliffe, 769 A.2d 481 (Pa. Super. 2001). A person may not be held
in contempt of court for failing to obey an order that is too vague or that cannot be
enforced. Id.


             When holding a person in civil contempt, a court must undertake: (1) a
rule to show cause; (2) an answer and hearing; (3) a rule absolute; (4) a hearing on
the contempt citation; and, (5) an adjudication of contempt. McMahon v. McMahon,
706 A.2d 350 (Pa. Super. 1998).          The procedure need not utilize the above
nomenclature. Id. The procedure suffices if the contempt order was issued after a
full hearing at which evidence was presented, so long as the trial court gave the
contemnor an opportunity to purge himself of the contempt by fulfilling a condition.



                                           8
Id.   The trial court must also set a date for a second hearing before finally
adjudicating the contempt.     Id. In cases of civil contempt, until the trial court
actually imposes sanctions, an order declaring a party in contempt is interlocutory
and not appealable. Sargent v. Sargent, 733 A.2d 640, 641 (Pa. Super. 1999).


             Here, the trial court stated, its order includes: a finding of contempt; a
sanction of incarceration for that contempt; an opportunity to purge; and, the
scheduling of a hearing at which time there would be either a finding that Gresh
purged the contempt or a final adjudication of contempt resulting in imposition of
the sanction. The trial court opined that, because this is a case of civil contempt and
the sanction, while established, was not yet imposed, Gresh’s appeal should be
quashed as interlocutory.


             Generally, an order finding a party in contempt is interlocutory and is
not appealable unless it imposes sanctions. Wolanin v. Hashagen, 829 A.2d 331 (Pa.
Super. 2003). An often litigated issue involves conditional sanction orders. Id. Such
orders impose a sanction, but also include a purge condition, that is, a means of
avoiding the sanction. Id. Thus,

             [w]hen a contempt order that imposes sanctions also
             contains a purge condition, the purge condition does not
             transform a final, appealable order into one that is
             interlocutory. If that were the case, a contemnor in a civil
             contempt action would not be able to appeal the contempt
             order until he/she was incarcerated or had paid the sums
             owing as sanctions for contempt. It seems inappropriate
             and unnecessarily harsh for a contemnor in a civil
             contempt action to undergo incarceration or fulfill another
             sanction before this Court will accept an appeal of a
             contempt order. Rather, we conclude that, for a contempt
             order to be properly appealable, it is only necessary that

                                          9
             the order impose sanctions on the alleged contemnor, and
             no further court order be required before the sanctions take
             effect.

Id. at 332-33 (citation omitted). As such, civil contempt orders imposing sanctions
generally constitute final, appealable orders unless a further court order is required
to make the sanctions effective. Rhoades v. Pryce, 874 A.2d 148 (Pa. Super. 2005);
see also Stahl v. Redcay, 897 A.2d 478 (Pa. Super. 2006) (stating that civil contempt
paired with sanctions constitutes final, appealable order); Diamond; Lachat.


             Here, the trial court explained, its order expressly set an additional
hearing to determine if Gresh purged himself of the contempt. Alternatively, if
Gresh failed to purge himself, the sanction would be imposed and a date of
incarceration determined. The trial court stated the initial order did not include a
date certain that Gresh would be incarcerated and without a commitment order Gresh
could not be subject to the sanction of incarceration. The trial court further explained
the second hearing would determine if Gresh purged the contempt, in which case
there would be no sanction, or that he failed to purge, in which case a second order
would be necessary to establish the date he would need to report to the county jail to
serve his sanction. Thus, the trial court stated, Gresh could not be subject to the
sanction prior to the occurrence of the subsequent hearing and court action. As a
result, the trial court determined this was an interlocutory appeal that should be
quashed.




                                          10
               Nevertheless, the trial court addressed each of Gresh’s allegations of
error in the event this Court deemed the trial court’s November 1, 2016 order a final,
appealable order.1 This matter is now before us for disposition.
                                   II. Discussion




       1
          Specifically, Gresh first asserted the trial court erred in not specifying which conduct he
engaged in that was contemptuous. In response, the trial court stated, while specific findings were
not included in the trial court’s order, a review of the record as a whole made clear the basis for
the finding, i.e., Gresh’s continued failure to comply with the trial court’s prior order and the
relevant Township ordinances. The trial court further explained the purge conditions were all
items Gresh was previously ordered to accomplish to comply with the relevant ordinances, and he
consistently failed to do so.
         Given the lengthy history of this case, the repeated property views, accompanied by
discussions of what needed to be done, the numerous court orders addressing compliance, and the
numerous hearings, the trial court stated, it would not accept Gresh’s position that he was unaware
of the basis for the trial court’s finding of contempt. The trial court stated it was clear during the
more than five years that this matter was before the trial court that Gresh had no desire to comply
with the trial court’s orders or the Township ordinances. Because the trial court’s order was clear
as to the basis for its finding of contempt, the trial court rejected Gresh’s assertion.
         The trial court next considered Gresh’s contention that the trial court erred in setting purge
conditions in an arbitrary and capricious manner. Responding to this argument the trial court
stated, the law is well-established that “[c]ourts possess an inherent power to enforce their orders
by way of the power of contempt.” Dep’t of Envtl. Prot. v. Cromwell Twp., Huntingdon Cnty.,
32 A.3d 639, 653 (Pa. 2011) (citation omitted). Further, “[c]ourts have broad discretion in
fashioning and administering a remedy for civil contempt.” Mulligan v. Piczon, 739 A.2d 605,
611 (Pa. Cmwlth. 1999), aff’d, 779 A.2d 1143 (Pa. 2001).
         Here, the trial court explained, a review of the purge conditions revealed nothing arbitrary
or capricious. Each condition is a requirement of local ordinance or state law. Further, each
condition is clear in what it requires and would leave no doubt in the mind of a reasonable person
of the conduct necessary to comply. Also, while certain vehicles were identified only by type or
color, there was no uncertainty as to which vehicles were at issue as the vehicles referenced were
the only ones of their type on the property.
         As to Gresh’s third contention, that the trial court erred in determining the property was
subject to the Township ordinances when it should be treated as a nonconforming use as it was
previously used for commercial activity, the trial court explained this issue was not raised at the
hearings after the remand in Gresh I. As such, Gresh did not preserve this issue. Further, the trial
court stated, it previously rejected this argument, and Gresh did not timely appeal that decision
.



                                                 11
                Gresh raises three issues on appeal.2 As a preliminary matter, however,
the Township argues there is a threshold issue as to whether this Court has
jurisdiction over Gresh’s appeal.


                To that end, the Township points out that on November 1, 2016, the
trial court issued its order finding Gresh in contempt of prior court orders and
sentencing him to incarceration, but staying its order for 60 days during which Gresh
could purge the contempt by carrying out specific actions listed by the trial court. In
its 1925(a) opinion, the trial court indicated that, as a finding of civil contempt, the
trial court’s order, which provides Gresh an opportunity to purge himself of the
contempt, is not final and appealable. See Sargent (premature appeal from finding
of contempt is interlocutory and appeal must be quashed).


                Here, the Township argues, until Gresh exhausted the opportunity to
purge himself of the contempt, the order declaring him in contempt was interlocutory
and not appealable. The Township asserts the trial court’s order here includes: a
finding of contempt; a sanction of incarceration; an opportunity to purge; and, the
scheduling of a hearing at which time there would be either a finding that Gresh
purged the contempt or a final adjudication of contempt resulting in imposition of
the sanction.



       2
         Gresh first argues the trial court erred in finding him in contempt when it made no findings
as to exactly what conduct Gresh engaged in to be in contempt of court. He further asserts the trial
court’s purge conditions were arbitrary and capricious where the conduct ordered to purge the
alleged contempt was not required by law or was too vague to allow for compliance. Additionally,
he contends his property is exempt from the ordinances that the Township is attempting to apply
because the commercial use of the property existed prior to the current ordinances, and, therefore,
Gresh’s use of the property is a prior nonconforming use.

                                                12
             The Township contends that in Wolanin the Superior Court stated, “we
conclude that, for a contempt order to be properly appealable, it is only necessary
that the order impose sanctions on the alleged contemnor, and that no further court
order be required before the sanctions take effect.” Id. at 333. Here, the Township
argues, the trial court’s order set a further hearing at the end of the 60-day period in
which Gresh was permitted to purge himself of the contempt. It asserts that, only if
he failed to purge himself, would the sanction be imposed and a date of incarceration
set. The Township maintains the trial court’s order did not include a date certain
that Gresh would be incarcerated and without a commitment order Gresh could not
be subject to the sanction of incarceration.


             The Township further argues that the last paragraph of the trial court’s
order states: “A hearing shall be held on Wednesday, January 18, 2017, at 1:00 p.m.
in Courtroom Number 2, Cambria County Courthouse, 200 South Center Street,
Ebensburg, Pennsylvania, before the Honorable Norman A. Krumenacker, III to
determine if [Gresh] has purged himself of the contempt.” Reproduced Record
(R.R.) at 139. Clearly, the Township asserts, this second hearing would determine
if Gresh purged the contempt, in which case there would be no sanction, or that he
failed to purge, in which case a second order would be necessary to establish the
date he would need to report to the county jail to serve his sanction. The Township
contends the November 1, 2016 order did not make Gresh subject to the sanction.


             Gresh offers no response to this argument.




                                          13
             “An appeal may be taken only from a final order, unless otherwise
permitted by rule or statute.” Rhoades, 874 A.2d at 151 (citation omitted); Pa.
R.A.P. 341(a). The appealability of an order goes directly to the jurisdiction of the
court asked to review the order. Stahl. Generally, an order finding a party in
contempt is interlocutory and not appealable unless it imposes sanctions. Id. “An
often litigated issue in this area involves conditional sanction orders.” Id. Such
orders impose a sanction, but also include a purge condition, that is, a means of
avoiding the sanction. Id.

             When a contempt order that imposes sanctions also
             contains a purge condition, the purge condition does not
             transform a final, appealable order into one that is
             interlocutory. If that were the case, a contemnor in a civil
             contempt action would not be able to appeal the contempt
             order until he/she was incarcerated or had paid the sums
             owing as sanctions for contempt. It seems inappropriate
             and unnecessarily harsh for a contemnor in a civil
             contempt action to undergo incarceration or fulfill another
             sanction before this Court will accept an appeal of a
             contempt order. Rather, we conclude that, for a contempt
             order to be properly appealable, it is only necessary that
             the order impose sanctions on the alleged contemnor, and
             no further court order be required before the sanctions take
             effect.

Id. (quoting Wolanin, 829 A.2d at 332-33 (emphasis in original)). Unless sanctions
or imprisonment are imposed, an order declaring a party in contempt is interlocutory
and not appealable. Takosky v. Henning, 906 A.2d 1255 (Pa. Super. 2006).

             Recently, the Superior Court stated:

             Although this Court has often repeated the refrain that
             sanctions must be imposed before an order is final and
             appealable, an examination of the cases reveals that there


                                         14
is often more nuance to the cases beyond a mere lack of
sanctions.

       In most of the cases, it is clear that either the order
did not make a present finding of contempt, or revealed
that the trial court contemplated further proceedings,
thereby failing to meet the finality requirement of
disposing of all claims and all parties. See Takosky, 906
A.2d at 1255 (holding indirect criminal contempt order
was not final because order indicated that sentencing
would be held at a future time, and, therefore, punishment
phase of matter had not yet been determined); [Sargent]
(holding order was not final because ‘threatened sanction
of imprisonment may or may not be imposed in the future
depending on whether [a]ppellant pays the past due
support’); Kenis v. Perini Corp., [682 A.2d 845, 848 (Pa.
Super. 1996)] (holding order was not final because order
merely stated that court may hold appellant in contempt
and impose daily fine in the future if appellant did not hand
over file as ordered); Genovese [v. Genovese, 550 A.2d
1021, 1022-23 (Pa. Super. 1988)] (holding order requiring
appellant to pay child support ‘or be held in contempt’ was
not final because it did not impose present finding of
contempt or order a sanction); Rulli v. Dunn, [487 A.2d
430, 431 (Pa. Super. 1985)] (holding order was not final
because it ordered appellant to comply with order within
ten days or face sanctions in the future); McManus v.
Chubb Grp. of Ins. Companies, [493 A.2d 84, 86 (Pa.
Super. 1985)] (holding that appellant was ‘not out of
court’ until ‘threatened sanction’ in the form of dismissal
of action actually was imposed); Guisler v. Alexander,
[453 A.2d 4, 4-5 (Pa. Super. 1982)] (holding show-cause
order was not final because it simply ordered a hearing to
determine whether a party should be held in contempt);
Brodsky v. Philadelphia Athletic Club, Inc., [419 A.2d
1285, 1286-88 (Pa. Super. 1980)] (holding order was not
final because chancellor merely threatened to hold party in
contempt and issue jail time and fine in future if a decree
was not performed); Cedar Valley Civic Ass’n v.
Schnabel, [362 A.2d 993, 994 (Pa. Super. 1976)] (holding
order was not final because term of imprisonment imposed
after contempt finding was stayed to permit appellant to


                             15
             post a bond to ensure compliance with court’s previous
             orders).

K.M.G. v. H.M.W., ___ A.3d ___, ___ (Pa. Super., No. 116 WDA 2017, filed
September 29, 2017), 2017 WL 4339575 at *3.


             Here, the trial court’s contempt order states, as relevant (with emphasis
added):

                    AND NOW, this 1st day of November 2016, upon
             consideration of the evidence presented at the hearings
             held September 21, 2015, and February 1, 2016, the briefs
             of the parties, the record as a whole in this matter, and the
             laws of the Commonwealth, the Court finds that the
             Defendant, Dennis Gresh, is in contempt of the Court’s
             prior orders and is sentenced to sixty (60) days in the
             Cambria County Jail as a result of this contempt. The
             sentence of incarceration is stayed for sixty (60) days or
             until the next hearing, to allow the Defendant the
             opportunity to purge himself of the contempt.

                   It is FURTHER ORDERED, DIRECTED, AND
             DECREED that the Defendant may purge himself of this
             contempt by completing the following [purge conditions]:

                                       ****

                   5) A hearing shall be held on Wednesday January
                   18, 2017, at 1:00 p.m. in Courtroom Number 2,
                   Cambria County Courthouse, 200 South Center
                   Street Ebensburg, Pennsylvania, before the
                   Honorable Norman A. Krumenacker, III to
                   determine if the Defendant has purged himself of
                   the contempt.

Tr. Ct. Order, 11/1/16 at 1-2.




                                          16
             Because the trial court’s order here did not impose an immediate
sanction, but rather stayed the imposition of the jail sentence for 60 days or until the
next hearing, and because the trial court scheduled another hearing after the purge
period, the trial court’s order is interlocutory and not appealable. Indeed, as the trial
court explained:

                    Here[,] the order specifically sets an additional
             hearing to determine if Gresh had purged himself of the
             contempt or in the alternative if he failed to purge himself
             the sanction would be imposed and a date of incarceration
             determined. The initial order did not include a date certain
             that Gresh would be incarcerated and without a
             commitment order Gresh could not be subject to the
             sanction of incarceration. The second hearing would
             determine if he had purged, in which case there would be
             no sanction, or he failed to purge, in which case a second
             order would be necessary to establish the date he would
             need to report to the county jail to serve his sanction.
             Thus[,] Gresh could not be subject to the sanction prior to
             this hearing and court action taking place.

Tr. Ct., Slip Op., 1/19/17, at 10.


             In short, because the trial court’s order contemplated further
proceedings prior to the onset of the sanction, if any, and because the trial court’s
order gave Gresh an opportunity to avoid the sanction by satisfying the purge
conditions, we quash Gresh’s appeal, which was filed during the purge period, as
premature.




                                         ROBERT SIMPSON, Judge



                                           17
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Jackson Township Supervisors           :
                                       :
            v.                         :   No. 1942 C.D. 2016
                                       :
Estate of Catherine Gresh,             :
Dennis Gresh, Administrator,           :
                         Appellant     :



                                     ORDER


            AND NOW, this 12th day of December, 2017, the appeal of the Estate
of Catherine Gresh, Dennis Gresh, Administrator, is QUASHED.




                                      ROBERT SIMPSON, Judge